Title: Enclosure B: [Estimate for Deficiencies for the Support of the Civil List Establishment], 20 December 1793
From: Hamilton, Alexander,Nourse, Joseph
To: Speaker of the House of Representatives








An Additional Estimate, for Making Good Deficiencies for the Support of the Civil List Establishment, for Aiding the Fund Appropriated for the Payment of Certain Officers of the Courts, Jurors and Witnesses, for the Support of Light-Houses, and for Other Purposes.


To Make Good Deficiencies for the Support of the Civil List for the Year 1793.


Extra Clerk hire, in the Office of the Secretary of State, in preparing documents for Congress
600.  




For an Index to the Laws of the 2nd. Congress
 200.  






800.  



The Secretary at War estimates to make good so much short, estimated for contingent expenses for the Year 1793

205.76



Additional Compensation from 1st. October 1793, to 31st. December following, to certain public Officers, by Act passed the 2nd. March 1793.





Auditor of the Treasury at 500 dollars per Annum
125.  




Commissioner of the Revenue, ditto
125.  




Comptroller of the Treasury, ditto
62.50




Register of the Treasury, ditto
 62.50






375.  
1,380.76



Note. By the said Act, this additional Compensation commenced the 1st. April, 1793, the two quarters preceding 1st. October, 1793, were paid out of the Sum of 5,169 dollars, granted in the appropriation of 1,589,044.72/100 dollars for the purpose of discharging Claims admitted in due course of Settlement at the Treasury.



Expenses of Commissioners of Loans, for Clerk Hire and Stationary, from 1st. March 1793 to 31st. December, 1794.




The Accounts of many of the said Commissioners having been transmitted to the Treasury, under an idea that legislative provision will be made for defraying the said expenses, the following Statement, extracted from their said Accounts, so far as the same have been rendered, will shew the amount thereof at each Loan-Office vizt.




New Hampshire, Estimate

697. 1



Massachusetts, vizt.





His account rendered in the month of March
329.12




Do.   from 1st. April to 30th. June
816.97




Do.   from 1st. July to 30th. September
865.85




Estimate from 1st. October to 31st. December, the same as the preceding quarter
 865.85






2,877.79



Rhode Island.





His Account rendered from 1st. March to 31st. Do.
68.83




Do.   from 1st. April to 30th. June
190.74




Estimate from 1st. July to 31st. December
 381.48






641. 5



Connecticut, vizt.





His Account rendered from 1st. March to 30th. June
408.94




Do.   from 1st. July to 30th. September
256.52




Estimate from 1st. October to 31st. December
256.52






921.98



New York.





His Account rendered from 1st. March to 31st. do.
515.  




Do.   from 1st April to 30th. June
1,430.38




Do.   from 1st. July to 30th. September
1,303.81




Estimate from 6th. October to 31st. December
1,303.81






4,553.  



New Jersey.





His Account rendered from 1st. March to 31st. do.
26.  




Do.   from 1st. April to 30th. June
86.  




Do.   from 1st. July to 30th. September
54.52




Estimate from 1st. October to 31st. December
54.52






221. 4



Pennsylvania.





His Account rendered from 1st. March to 31st. do.
154.16




Estimate from 1st. April to 31st. December
1,387.44






1,541.60



Delaware.





His Account rendered from 1st. March to 31st. do.
25.  




Estimate from 1st. April to 31st. December
 225.  






250.  




Maryland.





His Account rendered from 1st. to 31st. March
110.50




Estimate from 1st. April to 31st. December
 991.50






1,102.  



Virginia.





His Account rendered from 1st. to 31st. March
227.16




Do.   from 1st. April to 30th. June
741.19




Do.   from 1st. July to 30th. September
649. 5




Estimate from 1st. October to 31st. December
 649. 5






2,266.45



North Carolina.





Estimate from 1st. March to 31st. December, 1793

800.  



South Carolina.





His Account rendered from 1st. to 31st. March
127.47




Do.   from 1st. April to 30 June
377.50




Do.   from 1st. July to 30th. September
380.43




Estimate from 1st. October to 31st. December
 380.43






1,265.83



Georgia.





Estimate from 1st. March to 31st. December, 1793

  240.  





17,377.75



For Clerk-hire and Stationary of the several State Commissioners of Loans, from 1st. January, 1794, to the 31st. December following, estimated on a reference to the Claims exhibited and referred to in the above Statement, at

22,622.25






40,000.  


Clerks of Courts, Jurors, Witnesses, &Ca.


The Fund arising from fines, forfeitures and penalties having last year proved insufficient for the discharge of the Accounts of Clerks, &ca. to which they were appointed, a Sum for the present year is estimated, in order to provide against a similar Contingency, of


12,000.  


For the Maintenance and Support of Light-Houses, beacons, public piers and Steakage of Channels, bars and Shoals, and for occasionel improvements in the construction of Lanthorns, and of the Lamps and materials used therein

20,000.  



To make good a deficiency in the Estimate for 1792, for the same Objects

4,000.  






24,000.  


For the Expenses towards the safe-keeping and prosecution of persons committed for offences against the United States


4,000.  


For the purchase of Hydrometers for the use of the Officers of the Customs and Inspectors of the Revenue, for the Year 1794


1,500.  


For the Coinage of Copper at the Mint of the United States.


To replace so much advanced at the Bank of the United States, for the purpose of an importation of Copper, under the Superintendance of the Director of the Mint

10,000.  



To pay for Copper purchased in the Year 1793

7,350.  



For the purchase of do. 1794

 7,350.  






24,700.  



Arrearages of Pension Due to the Widow and Orphan Children of Col. John Harding.


For their Allowance from 1st. July 1792 to the 31st. December 1793, per Act of Congress, dated 27th. of February 1793, at 450 dollars per Annum

675.  



Arrearages of Pension Due the Orphan Children of Major Alexander Truman.


For their Allowance from 1st. July 1792 to the 31st. December 1793, per Act of Congress, dated 27th. February 1793, at 300 dollars per Annum

 450.  






1,125.  


For the Indemnification of the estate of the late Major General Greene, for a certain Bond entered into by him, during the late War, upon the principles of the Act of Congress for that purpose, dated 27th. April, 1792





For a Balance stated by the Auditor of the Treasury to be due to said Estate, in which is included Interest due on Bonds from their dates, to 12th. April, 1793


33,187.67


To defray the Expense incident to the Stating and printing the public Accounts for the Year 1793, in compliance with the Order of the House of Representatives, of 30th. December, 1791


800.  


For the discharge of such Demands against the United States, not otherwise provided for, as shall have been ascertained and admitted in due Course of Settlement at the Treasury, and which are of a Nature according to the Usage thereof, to require payment in Specie


  5,000.  





147,693.43



Treasury Department.Register’s Office, 20th. December 1793.
Joseph Nourse, Register.

